Motion for a stay granted on condition that intervenors-respondents-appellants serve and file their points, with the original record, with this court on or before May 31, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or *766submitted on June 15, 1961. Petitioner-respondent’s points are to be served and filed on or before June 9, 1961. The stay granted herein is limited so as to permit petitioner-respondent to proceed through trial of the summary proceedings, but in the event that the summary proceeding is resolved against the intervenors-respondents-appellants, the entry of the final order shall be stayed pending the determination of the appeal herein. Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.